DETAILED ACTION
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 151, 153-157, 174-175, 177-181 and 184 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canadian Patent 2,537,737 to Goldsmith (hence, Goldsmith), as provided by applicant.
In re claim 151, Goldsmith teaches a skate (10) for a hockey goalkeeper, the skate comprising: a skate boot (100) for receiving a foot of the hockey goalkeeper; a blade (400) for contacting ice; and a blade holder (300) between the skate boot and the blade; the skate boot comprising: an outer shell (110); a toe cap (200) defining a frontmost surface of the skate above the blade holder for facing toes of the foot of the hockey goalkeeper, the toe cap being distinct from the outer shell (fig. 5); and a tongue (515) connected to the toe cap and defining a highest point of the skate boot (pg. 69, ln 22-27); wherein the skate is devoid of any cowling covering the toe cap (fig. 5); and wherein the toe cap comprises at least two synthetic materials of different stiffnesses (pg. 97-99, 3130 and 3100 have different thicknesses).
In re claim 153, Goldsmith teaches the second synthetic material of the toe cap is stiffer than the first synthetic material of the toe cap (Pg. 97-99 [Wingdings font/0xE0] carbon fiber is stiffer than Kevlar).
In re claim 154, Goldsmith teaches a ratio of a modulus of elasticity of the second synthetic material of the toe cap over a modulus of elasticity of the first synthetic material of the toe cap is at least 1.1 (Carbon fiber has a higher modulus of elasticity than Kevlar)
In re claim 155, Goldsmith teaches wherein the second synthetic material of the toe cap is bonded to the first synthetic material of the toe cap (pg. 100-103).
In re claim 156, Goldsmith teaches the second synthetic material of the toe cap is adhesively bonded to the first synthetic material of the toe cap (pg 101).
In re claim 157, Goldsmith teaches the second synthetic material of the toe cap is overmolded onto the first synthetic material of the toe cap (pg 101-103).
In re claim 174, Goldsmith teaches a skate (10) for a hockey goalkeeper, the skate comprising: a skate boot for receiving a foot of the hockey goalkeeper (100); a blade (400) for contacting ice; and a blade holder (300) between the skate boot and the blade; the skate boot comprising: an outer shell (110); a toe cap (200) defining a frontmost surface of the skate above the blade holder for facing toes of the foot of the hockey goalkeeper, the toe cap being distinct from the outer shell (fig. 5); and a tongue (515) connected to the toe cap and defining a highest point of the skate boot (pg. 69, ln 22-27); wherein the skate is devoid of any cowling covering the toe cap (fig. 5); wherein the toe cap comprises a first part and a second part, the first part being more likely to be impacted by a puck during play than the second part, the first part being reinforced such that the first part is structurally stiffer than the second part (3130 carbon fiber over 3100 kevlar).
In re claim 175, Goldsmith teaches a hockey goalkeeper, the skate comprising: a skate boot (100) for receiving a foot of the hockey goalkeeper; a blade (400) for contacting ice; and a blade holder (300) between the skate boot and the blade; the skate boot comprising:  an outer shell (710); a toe cap (200) defining a frontmost surface of the skate above the blade holder for facing toes of the foot of the hockey goalkeeper; and a tongue (515) connected to the toe cap and defining a highest point of the skate boot; wherein the skate is devoid of any cowling covering the toe cap (fig. 5, 15, 16); and wherein the toe cap comprises a reinforced portion (3100) for protecting the goalkeeper from pucks during play; and wherein the toe cap comprises (i) a body made of a first synthetic material (3100) and (ii) an overlay (3130) affixed to an outer surface of the body and defining the reinforced portion, the overlay comprising a second synthetic material, the first synthetic material and the second synthetic material having different stiffnesses (pg. 97-99, 3130 and 3100 have different thicknesses).
In re claim 177, Goldsmith teaches the second synthetic material of the toe cap is stiffer than the first synthetic material of the toe cap (3130 carbon fiber over 3100 kevlar).
In re claim 178, Goldsmith teaches a ratio of a modulus of elasticity of the second synthetic material of the toe cap over a modulus of elasticity of the first synthetic material of the toe cap is at least 1.1 (Carbon fiber has a higher modulus of elasticity than Kevlar). 
In re claim 179, Goldsmith teaches the second synthetic material of the toe cap is bonded to the first synthetic material of the toe cap (pg. 100-103).
In re claim 180, Goldsmith teaches the second synthetic material of the toe cap is adhesively bonded to the first synthetic material of the toe cap (pg 101).
In re claim 181, Goldsmith teaches the second synthetic material of the toe cap is overmolded onto the first synthetic material of the toe cap (pg 101-103).
In re claim 184, Goldsmith teaches the toe cap comprises a first layer comprising the first synthetic material (3100) and a second layer comprising the second synthetic material (3130), the second layer being disposed over the first layer and defining a reinforced portion of the toe cap that is likely to be impacted by a puck during play.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 152, 158, 159, 176 and 182-183 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldsmith as applied above.
In re claim 152, the examiner takes the position it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide materials as disclosed in the listed claims, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of their suitability for the intended use. 
In re claim 158, the examiner takes the position that it would be obvious to include different thicknesses for the first and second synthetic materials since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In re claim 159, the examiner takes the position that it would be obvious to include the thickness of the second synthetic material of the toe cap is less than the thickness of the first synthetic material of the toe cap since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In re claim 176, the examiner takes the position it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide materials as disclosed in the listed claims, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of their suitability for the intended use.
In re claims 182-183, the examiner takes the position that it would be obvious to include the thickness of the second synthetic material of the toe cap is less than the thickness of the first synthetic material of the toe cap since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Response to Arguments
Applicant's arguments filed have been fully considered but are not persuasive.
Applicant first argues that “[r]egarding independent claims 151 and 174, Goldsmith has not been shown to disclose a skate boot comprising an outer shell and a toe cap distinct from the outer shell. Rather, Goldsmith's toe cap portion 200 is a portion of Goldsmith's unitary support structure 110.” The examiner notes that the term distinct has meanings which are not limited to separate or different. For example, Oxford Languages defines distinct as “recognizably different in nature from something else of a similar type.” The toe cap in Goldsmith is recognizably different in nature than the outer shell as the toecap incorporates parts 3100 and 3130 which are not incorporated into the outer shell. The examiner notes that, even if applicant were to explicitly claim the toe cap and outer shell were separate, case law exists which provides that making formerly unitary elements separate would be obvious to one of ordinary skill in the art, which would be proper grounds for an obviousness rejection. 
Next, Applicant argues that Goldsmith does not teach “a skate for a hockey goalkeeper comprising a skate boot which comprises a tongue defining a highest point of the skate boot.” The examiner again disagrees. This is explicitly contemplated in Goldsmith at page 69, ln 22-27, which provides “in the preferred implementations the tongue 515 may be contoured to reflect the upper surface of the foot 690 so as to provide a low profile fit over the underlying foot 60.” Also see also figs. 15-16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/           Primary Examiner, Art Unit 3614